The opinion of the court was delivered by
■Willard, C. J.
The first objection made by the appeal is that the Circuit judge refused a motion for a continuance on a ground alleged to be erroneous. The case was in the Court of General Sessions upon an indictment for murder. The motion for a continuance is one addressed purely to the discretion of the *453Circuit judge, and his decision on such motion is not subject to review in this court, even though his mind, in coming to this conclusion, may have been influenced by an erroneous view of the law. We cannot regard the alleged error of law before us for consideration.
The appellant has brought before us for reversal an order to show cause granted by the Circuit Court against the defendant, and his sureties, why his bond should not be estreated. The rule to show cause is in the nature of process to compel a party to answer to some matter cognizable before the court issuing it, and is presumed to be issued ex parte. Either of these circumstances are sufficient to preclude an appeal to this court as they show conclusively that no action of the Circuit Court prejudicial to the minds of the defence of the party called up to answer has been taken.
The appeal must be dismissed but without prejudice to'the rights of the appellants to appear and answer to the rule in the Court of General Sessions.
MoIver and McGowan, A. J.’s, c'oneurred..